190 S.W.3d 401 (2006)
John D. SEXTON, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 65328.
Missouri Court of Appeals, Western District.
February 21, 2006.
Motion for Rehearing and/or Transfer Denied March 28, 2006.
Application for Transfer Denied May 30, 2006.
John Sexton, Cameron, pro se.
Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for respondent.
Before HAROLD L. LOWENSTEIN, Presiding Judge, JOSEPH M. ELLIS, Judge and THOMAS H. NEWTON, Judge.
Motion for Rehearing and/or Transfer to Supreme Court Denied March 28, 2006.

ORDER
PER CURIAM.
John D. Sexton, acting pro se, appeals from an order entered by the Circuit Court of Jackson County denying his motion to reopen his Rule 29.15 motion for post-conviction relief or, in the alternative, for declaratory judgment. After a thorough review of the record, we conclude that the judgment is based on findings of fact that are not clearly erroneous and that no error of law appears. An extended opinion would have no precedential value; however, a memorandum explaining the reasoning for our decision has been provided to the parties.
Judgment affirmed. Rule 84.16(b).